DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges that claims 17-20 are cancelled and claims 21-24 were added.
Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 2/8/2022 is acknowledged.
Claims 3, 6, 11, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Claims 1, 2, 4, 5, 7-10, 12, 13, 16, and 21-24 are allowable over the prior art of record. The restriction requirement among Species I-III, as set forth in the Office action mailed on 12/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/29/2021 is partially withdrawn.  Claims 3, 6, 11, 14, and 15 , directed to Species II or III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Huang et al (US 2021/0336012 and Huang hereinafter), discloses a method, comprising: providing a structure having a frontside and a backside, the structure including a substrate (202), a first dielectric layer (204) over the substrate, one or more semiconductor channel layers (210) over the first dielectric layer and connecting a first source/drain (S/D) feature and a second S/D feature (610), and a gate structure (502) engaging the one or more semiconductor channel layers, wherein the substrate is at the backside of the structure and the gate structure is at the frontside of the structure (Fig. 7B; [0019]-[0029]); etching the substrate from the backside of the structure to form a first trench exposing the first S/D feature and a second trench exposing the second S/D feature (Fig. 9B; [0051]); forming an S/D contact in the first trench (Fig. 10B; [0053]). Huang fails to expressly disclose etching at least a portion of the first dielectric layer resulting in a portion of the S/D contact protruding from the first dielectric layer at the backside of the structure; and 
As to claim 10: the closest prior art, Huang, discloses a method, comprising: providing a structure having a frontside and a backside, the structure including a substrate (202), a semiconductor fin (302) over the substrate, a first source/drain (S/D) feature and a second S/D feature over the semiconductor fin (610), a dielectric capping layer (204) over the semiconductor fin, one or more semiconductor channel layers (210) over the dielectric capping layer and connecting the first and second S/D features, and a gate structure (502) engaging the one or more semiconductor channel layers, wherein the substrate is at the backside of the structure and the gate structure is at the frontside of the structure (Fig. 7B; [0019]-[0029]); thinning down the structure from the backside of the structure until the semiconductor fin is exposed (Fig. 8C; [0050]); etching the semiconductor fin from the backside of the structure to form a first trench exposing the first S/D feature and a second trench exposing the second S/D feature (Figs. 9A-9E; [0051]); depositing a dielectric layer (1302) in the second trench (Fig. 13B; [0056]); forming an S/D contact (1202) in the first trench (Fig. 12B; [0055]). Huang fails to expressly disclose recessing the dielectric capping layer from the backside of the structure, thereby exposing sidewalls of the S/D contact; forming a dielectric liner on the sidewalls of the S/D contact; depositing a seal layer over the S/D contact, resulting in an air gap sandwiched between the gate structure and the seal layer; and forming a metal wiring layer over the seal layer, wherein the metal wiring layer electrically couples to the S/D contact.
As to claim 21: the closest prior art, Huang, discloses a method, comprising: providing a structure having a frontside and a backside, the structure including a substrate (202), a semiconductor fin (302) over the substrate, a source/drain (S/D) feature (610) over the semiconductor fin, a dielectric capping layer (204) over the semiconductor fin, one or more semiconductor channel layers (210) over the dielectric capping layer and abutting the S/D feature, and a gate structure (502) engaging the one or more semiconductor channel layers, wherein the substrate is at the backside of the structure and the gate structure is at the frontside of the structure (Fig. 7B; [0019]-[0029]); thinning down the structure from the backside of the structure until the semiconductor fin is exposed (Fig. 8C; [0050]); etching the semiconductor fin from the backside of the structure to form a trench exposing the S/D feature (Figs. 9A-9E; [0051]); forming an S/D contact (1202) in the trench (Fig. 12B; [0055]). Huang fails to expressly disclose recessing the dielectric capping layer from the backside of the structure, thereby exposing sidewalls of the S/D contact; and depositing a seal layer over the S/D contact, resulting in an air gap sandwiched between the gate structure and the seal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813